Exhibit 10.4

 

330 South Second Ave., Minneapolis, MN

 

PURCHASE AND SALE AGREEMENT

 

by and between

 

HUB ACQUISITION TRUST,

 

as Seller,

 

and

 

GOVERNMENT PROPERTIES INCOME TRUST,

 

as Purchaser

 

--------------------------------------------------------------------------------

 

June 14, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

SECTION 1.

DEFINITIONS

1

1.1

Agreement

1

1.2

Business Day

1

1.3

Closing

1

1.4

Closing Date

1

1.5

Existing Survey

1

1.6

Existing Title Policy

2

1.7

Improvements

2

1.8

Land

2

1.9

Leases

2

1.10

Other Property

2

1.11

Permitted Exceptions

2

1.12

Property

2

1.13

Purchase Price

2

1.14

Purchaser

3

1.15

Rent Roll

3

1.16

Seller

3

1.17

Title Company

3

1.18

Update

3

 

 

 

SECTION 2.

PURCHASE AND SALE; CLOSING

3

2.1

Purchase and Sale

3

2.2

Closing

3

2.3

Purchase Price

4

 

 

 

SECTION 3.

TITLE, DILIGENCE MATERIALS, ETC.

4

3.1

Title

4

3.2

No Other Diligence

5

 

 

 

SECTION 4.

CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE

6

4.1

Closing Documents

6

4.2

Title Policy

7

4.3

Environmental Reliance Letters

7

4.4

Condition of Property

7

4.5

Other Conditions

7

 

 

 

SECTION 5.

CONDITIONS TO SELLER’ OBLIGATION TO CLOSE

8

5.1

Purchase Price

8

5.2

Closing Documents

8

5.3

Other Conditions

8

 

 

 

SECTION 6.

REPRESENTATIONS AND WARRANTIES OF SELLER

8

6.1

Status and Authority of the Seller, Etc.

8

6.2

Action of the Seller, Etc.

8

6.3

No Violations of Agreements

8

6.4

Litigation

9

 

i

--------------------------------------------------------------------------------


 

6.5

Existing Leases, Etc.

9

6.6

Agreements, Etc.

10

6.7

Not a Foreign Person

10

 

 

 

SECTION 7.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

11

7.1

Status and Authority of the Purchaser

12

7.2

Action of the Purchaser

12

7.3

No Violations of Agreements

12

7.4

Litigation

12

 

 

 

SECTION 8.

COVENANTS OF THE SELLER

13

8.1

Approval of Agreements

13

8.2

Operation of Property

13

8.3

Compliance with Laws, Etc.

13

8.4

Compliance with Agreements

13

8.5

Notice of Material Changes or Untrue Representations

13

8.6

Insurance

13

8.7

Cooperation

13

8.8

Approval of 2011 Capital Expenditure Budget

13

 

 

 

SECTION 9.

APPORTIONMENTS

14

9.1

Real Property Apportionments

14

9.2

Closing Costs

16

 

 

 

SECTION 10.

DAMAGE TO OR CONDEMNATION OF PROPERTY

17

10.1

Casualty

17

10.2

Condemnation

17

10.3

Survival

18

 

 

 

SECTION 11.

DEFAULT

18

11.1

Default by the Seller

18

11.2

Default by the Purchaser

18

 

 

 

SECTION 12.

MISCELLANEOUS

18

12.1

Allocation of Liability

18

12.2

Brokers

19

12.3

Publicity

19

12.4

Notices

19

12.5

Waivers, Etc.

21

12.6

Assignment; Successors and Assigns

21

12.7

Severability

21

12.8

Counterparts, Etc.

22

12.9

Performance on Business Days

22

12.10

Attorneys’ Fees

22

12.11

Section and Other Headings

22

12.12

Time of Essence

22

12.13

Governing Law

23

12.14

Arbitration

23

12.15

Like Kind Exchange

24

12.16

Recording

24

 

ii

--------------------------------------------------------------------------------


 

12.17

Non-liability of Trustees of Seller

24

12.18

Non-liability of Trustees of Purchaser

24

12.19

Waiver

25

12.20

Further Assurances

25

12.21

Financials

25

 

iii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made as of June 14, 2010, by and between HUB
ACQUISITION TRUST, a Maryland real estate investment trust (the “Seller”), and
GOVERNMENT PROPERTIES INCOME TRUST, a Maryland real estate investment trust (the
“Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Seller is the owner of the Property (this and other capitalized
terms used and not otherwise defined herein shall have the meanings given such
terms in Section 1); and

 

WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the Property, subject to and upon the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Seller and the Purchaser hereby agree as
follows:

 

SECTION 1.        DEFINITIONS.

 

Capitalized terms used in this Agreement shall have the meanings set forth below
or in the section of this Agreement referred to below:

 

1.1                  “Agreement”  shall mean this Purchase and Sale Agreement,
together with any exhibits and schedules attached hereto, as it and they may be
amended from time to time as herein provided.

 

1.2                  “Business Day”  shall mean any day other than a Saturday,
Sunday or any other day on which banking institutions in The Commonwealth of
Massachusetts are authorized by law or executive action to close.

 

1.3                  “Closing”  shall have the meaning given such term in
Section 2.2.

 

1.4                  “Closing Date”  shall have the meaning given such term in
Section 2.2.

 

1.5                  “Existing Survey”  shall mean the existing ALTA survey of
the Property.

 

--------------------------------------------------------------------------------


 

1.6                  “Existing Title Policy”  shall mean the existing title
insurance policy for the Property.

 

1.7                  “Improvements”  shall mean, the Seller’s entire right,
title and interest in and to the existing office buildings, fixtures and other
structures and improvements situated on, or affixed to, the Land.

 

1.8                  “Land”  shall mean, the Seller’s entire right, title and
interest in and to (a) the parcel(s) of land described in Schedule A hereto,
together with (b) all easements, rights of way, privileges, licenses and
appurtenances which the Seller may own with respect thereto.

 

1.9                  “Leases”  shall mean the leases identified in the Rent Roll
and any other leases hereafter entered into in accordance with the terms of this
Agreement.

 

1.10                “Other Property”  shall mean the Seller’s entire right,
title and interest in and to (a) all fixtures, machinery, systems, equipment and
items of personal property owned by the Seller and attached or appurtenant to,
located on and used in connection with the ownership, use, operation or
maintenance of the Land or Improvements, if any, and (b) all intangible property
owned by the Seller arising from or used in connection with the ownership, use,
operation or maintenance of the Land or Improvements, if any.

 

1.11                “Permitted Exceptions”  shall mean, collectively, (a) liens
for taxes, assessments and governmental charges not yet due and payable or due
and payable but not yet delinquent; (b) the Leases; (c) the exceptions to title
set forth in the Existing Title Policy; (d) all matters shown on the Existing
Survey, and (e) such other nonmonetary encumbrances with respect to the Property
as may be shown on the Update which are not objected to by the Purchaser (or
which are objected to, and subsequently waived, by the Purchaser) in accordance
with Section 3.1.

 

1.12                “Property”  shall mean, collectively, all of the Land, the
Improvements and the Other Property.

 

1.13                “Purchase Price”  shall mean Twenty-Three Million Two
Hundred Thirty Thousand Seven Hundred Forty-Six Dollars ($23,230,746).

 

2

--------------------------------------------------------------------------------


 

1.14                “Purchaser”  shall have the meaning given such term in the
preambles to this Agreement, together with any permitted successors and assigns.

 

1.15                “Rent Roll”  shall mean Schedule B to this Agreement.

 

1.16                “Seller”  shall have the meaning given such term in the
preambles to this Agreement, together with any permitted successors and assigns.

 

1.17                “Title Company”  shall mean Stewart Title Guaranty Company.

 

1.18                “Update”  shall have the meaning given such term in
Section 3.1.

 

SECTION 2.                         PURCHASE AND SALE; CLOSING.

 

2.1                  Purchase and Sale.  In consideration of the payment of the
Purchase Price by the Purchaser to the Seller and for other good and valuable
consideration, the Seller hereby agrees to sell to the Purchaser, and the
Purchaser hereby agrees to purchase from the Seller, the Property for the
Purchase Price, subject to and in accordance with the terms and conditions of
this Agreement.

 

2.2                  Closing.  The purchase and sale of the Property shall be
consummated at a closing (the “Closing”) to be held at the offices of Sullivan &
Worcester LLP, One Post Office Square, Boston, Massachusetts, or at such other
location as the Seller and the Purchaser may agree, at 10:00 a.m., local time,
on July 16, 2010, as the same may be accelerated or extended pursuant to this
Section 2.2 (the “Closing Date”).

 

Notwithstanding the foregoing, either party may accelerate the Closing Date, by
giving not less than ten (10) Business Days prior written notice (an
“Acceleration Notice”) to the other, in which event the Closing Date shall be
the date set forth in such Acceleration Notice, unless the party receiving the
Acceleration Notice gives written notice (a “Rejection Notice”) to the other
within five (5) Business Days after its receipt of the Acceleration Notice,
which Rejection Notice either objects to the accelerated date set forth in the
Acceleration Notice or proposes an alternative accelerated date acceptable to
the other party.  In the event that any party shall give a Rejection Notice, the
Closing Date shall either be not accelerated and shall occur as set forth in the
first paragraph of this Section

 

3

--------------------------------------------------------------------------------


 

2.2 or accelerated to such proposed alternative accelerated Closing Date;
provided, however, that the Seller shall have the right to give a Rejection
Notice only if the acceleration of the Closing Date will adversely effect the
Seller’s ability to conclude a like kind exchange pursuant to Section 12.15, and
the Purchaser shall have the right to give a Rejection Notice only if the
acceleration of the Closing Date will adversely effect any financing of the
acquisition.

 

In addition, the Purchaser may extend the Closing Date for up to one hundred
eighty (180) days (but no later than March 31, 2011), by giving not less than
ten (10) Business Days prior written notice (an “Extension Notice”) to the
Seller, in which event the Closing Date shall be the date set forth in such
Extension Notice unless the Seller gives written notice (an “Extension Rejection
Notice”) to the Purchaser within five (5) Business Days after its receipt of the
Extension Notice which Extension Rejection Notice either objects to the extended
date set forth in the Extension Notice or proposes an alternative extended date
acceptable to the Purchaser, in which event, the Closing Date shall either be
not extended and shall occur as set forth in the first paragraph of this
Section 2.2 or extended to such proposed alternative extended Closing Date;
provided, however, that the Seller shall have the right to give an Extension
Rejection Notice only if the extension of the Closing Date will adversely effect
the Seller’s ability to conclude a like kind exchange pursuant to Section 12.15,
and the Purchaser shall have the right to give an Extension Notice only if the
extension of the Closing Date will adversely affect any financing of the
acquisition.

 

2.3                  Purchase Price.

 

(a)           At Closing, the Purchaser shall pay the Purchase Price, subject to
adjustment as provided in Article 9, to the Seller.

 

(b)           The Purchase Price, as adjusted as provided herein, shall be
payable by wire transfer of immediately available funds on the Closing Date to
an account or accounts to be designated by the Seller.

 

SECTION 3.        TITLE, DILIGENCE MATERIALS, ETC.

 

3.1                  Title.  Prior to the execution of this Agreement, the
Seller has delivered the Existing Title Policy and the Existing Survey to the
Purchaser.

 

4

--------------------------------------------------------------------------------


 

Within five (5) days after the execution hereof, the Purchaser shall order an
update to the Existing Title Policy (an “Update”) from the Title Company.  The
Purchaser shall deliver to the Seller a copy of the Update promptly upon receipt
thereof.  Promptly after receipt of the Update, but, in any event, prior to the
Closing Date, the Purchaser shall give the Seller written notice of any title
exceptions (other than Permitted Exceptions) set forth on the Update as to which
the Purchaser objects.  The Seller shall have the right, but not the obligation,
to attempt to remove, satisfy or otherwise cure any exceptions to title to which
the Purchaser so objects.  If, for any reason, in its sole discretion, the
Seller is unable or unwilling to take such actions as may be required to cause
such exceptions to be removed from the Update, the Seller shall give the
Purchaser notice thereof; it being understood and agreed that the failure of the
Seller to give prompt notice of objection shall be deemed an election by the
Seller not to remedy such matters.  If the Seller shall be unable or unwilling
to remove any title defects to which the Purchaser has so objected, the
Purchaser may elect (i) to terminate this Agreement or (ii) to consummate the
transactions contemplated hereby, notwithstanding such title defect, without any
abatement or reduction in the Purchase Price on account thereof (whereupon such
objected to exceptions or matters shall be deemed to be Permitted Exceptions). 
The Purchaser shall make any such election by written notice to the  Seller
given on or prior to the fifth (5th) Business Day after the Seller’s notice of
its unwillingness or inability to cure (or deemed election not to cure) such
defect and time shall be of the essence with respect to the giving of such
notice.  Failure of the Purchaser to give such notice shall be deemed an
election by the Purchaser to proceed in accordance with clause (ii) above.

 

3.2                  No Other Diligence.  The Purchaser acknowledges that,
except as provided in Section 3.1, (i) the Purchaser has had the opportunity to
fully investigate and inspect the physical and environmental condition of the
Property, and to review and analyze all title examinations, surveys,
environmental assessment reports, building evaluations, financial data and other
investigations and materials pertaining to the Property which the Purchaser
deems necessary to determine the feasibility of the Property and its decision to
acquire the Property, (ii) the Purchaser shall not be conducting any further
title examinations, surveys, environmental assessments, building evaluations,
financial analyses or other investigations with respect to the Property, and
(iii) the Purchaser shall not have any right to terminate this Agreement as a
result of any title

 

5

--------------------------------------------------------------------------------


 

examinations, surveys, environmental assessments, building valuations, financial
analyses or other investigations with respect to the Property.

 

SECTION 4.                         CONDITIONS TO THE PURCHASER’S OBLIGATION TO
CLOSE.

 

The obligation of the Purchaser to acquire the Property shall be subject to the
satisfaction of the following conditions precedent on and as of the Closing
Date:

 

4.1                  Closing Documents.  The Seller shall have delivered, or
cause to have been delivered, to the Purchaser the following:

 

(a)           A good and sufficient deed in the form attached as Schedule C
hereto, with respect to the Property, in proper statutory form for recording,
duly executed and acknowledged by the Seller, conveying title to the Property,
free from all liens and encumbrances other than the Permitted Exceptions;

 

(b)           An assignment by the Seller and an assumption by the Purchaser, in
form and substance reasonably satisfactory to the Seller and the Purchaser, duly
executed and acknowledged by the Seller and the Purchaser, of all of the
Seller’s right, title and interest in, to and under the Leases and including,
without limitation, (i) the Seller’s agreement to request the tenants thereunder
to provide novation or other agreements as may be required under the Leases in
connection with the assignment thereof to the Purchaser, and (ii) the Seller’s
agreement to, within one (1) Business Day of receipt thereof, transfer to the
Purchaser all rent and other payments made by the tenants under the Leases with
respect to the period from and after the Closing Date, and to hold all such rent
and other payments in trust for the benefit of the Purchaser pending transfer;

 

(c)           An assignment by the Seller and an assumption by the Purchaser, in
form and substance reasonably satisfactory to the Seller and the Purchaser, duly
executed and acknowledged by the Seller and the Purchaser, of all of the
Seller’s right, title and interest, if any, in, to and under all transferable
licenses, contracts, permits and agreements affecting the Property;

 

(d)           A bill of sale by the Seller, without warranty of any kind, in
form and substance reasonably satisfactory to the Seller and the Purchaser, with
respect to any personal property owned by the Seller, situated at the Property
and used exclusively by the Seller in connection with the Property (it

 

6

--------------------------------------------------------------------------------


 

being understood and agreed that no portion of the Purchase Price is allocated
to personal property);

 

(e)           To the extent the same are in the Seller’s possession, original,
fully executed copies of all material documents and agreements, plans and
specifications and contracts, licenses and permits pertaining to the Property;

 

(f)            To the extent the same are in the Seller’s possession, duly
executed original copies of the Leases;

 

(g)           A closing statement showing the Purchase Price, apportionments and
fees, and costs and expenses paid in connection with the Closing; and

 

(h)           Such other conveyance documents, certificates, deeds and other
instruments as the Purchaser, the Seller or the Title Company may reasonably
require and as are customary in like transactions in sales of property in
similar transactions.

 

4.2                  Title Policy.  The Title Company shall be prepared to
issue, upon payment of the title premium at its regular rates, a title policy in
the amount of the Purchase Price, insuring title to the Property is vested in
the Purchaser or its designee or assignee, subject only to the Permitted
Exceptions, with such endorsements as shall be reasonably required by the
Purchaser.

 

4.3                  Environmental Reliance Letters.  The Purchaser shall have
received a reliance letter, authorizing the Purchaser and its designees and
assignees to rely on the most recent environmental assessment report prepared
for the Property, in form and substance reasonably acceptable to the Purchaser.

 

4.4                  Condition of Property.  The Property shall be in
substantially the same physical condition as on the date of this Agreement,
ordinary wear and tear and, subject to Section 10.1, casualty excepted.

 

4.5                  Other Conditions.  All representations and warranties of
the Seller herein shall be true, correct and complete in all material respects
on and as of the Closing Date and the Seller shall have performed in all
material respects all covenants and obligations required to be performed by the
Seller on or before the Closing Date.

 

7

--------------------------------------------------------------------------------


 

SECTION 5.        CONDITIONS TO SELLER’ OBLIGATION TO CLOSE.

 

The obligation of the Seller to convey the Property to the Purchaser is subject
to the satisfaction of the following conditions precedent on and as of the
Closing Date:

 

5.1                  Purchase Price.  The Purchaser shall deliver to the Seller
the Purchase Price payable hereunder, subject to the adjustments set forth in
Section 2.3, together with any closing costs to be paid by the Purchaser under
Section 9.2.

 

5.2                  Closing Documents.  The Purchaser shall have delivered to
the Seller duly executed and acknowledged counterparts of the documents
described in Section 4.1, where applicable.

 

5.3                  Other Conditions.  All representations and warranties of
the Purchaser herein shall be true, correct and complete in all material
respects on and as of the Closing Date and the Purchaser shall have performed in
all material respects all covenants and obligations required to be performed by
the Purchaser on or before the Closing Date.

 

SECTION 6.        REPRESENTATIONS AND WARRANTIES OF SELLER.

 

To induce the Purchaser to enter into this Agreement, the Seller represents and
warrants to the Purchaser as follows:

 

6.1                  Status and Authority of the Seller, Etc.  The Seller is
duly organized, validly existing and in good standing under the laws of its
state of organization or formation, and has all requisite power and authority
under its charter documents to enter into and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.

 

6.2                  Action of the Seller, Etc.  The Seller has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement, and upon the execution and delivery of any document to be delivered
by the Seller on or prior to the Closing Date, this Agreement and such document
shall constitute the valid and binding obligation and agreement of the Seller,
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors.

 

6.3                  No Violations of Agreements.  Neither the execution,
delivery or performance of this Agreement by the Seller, nor compliance with the
terms and provisions hereof, will result in

 

8

--------------------------------------------------------------------------------


 

any breach of the terms, conditions or provisions of, or conflict with or
constitute a default under, or result in the creation of any lien, charge or
encumbrance upon the Property pursuant to the terms of any indenture, mortgage,
deed of trust, note, evidence of indebtedness or any other agreement or
instrument by which the Seller is bound.

 

6.4                  Litigation.  To the Seller’s actual knowledge, it has not
received written notice that any investigation, action or proceeding is pending
or threatened, which (i) questions the validity of this Agreement or any action
taken or to be taken pursuant hereto, or (ii) involves condemnation or eminent
domain proceedings against the Property or any portion thereof.

 

6.5                  Existing Leases, Etc.  Subject to Section 8.1, other than
the Leases listed in the Rent Roll, the Seller has not entered into a contract
or agreement with respect to the occupancy of the Property that will be binding
on the Purchaser after the Closing.  To the Seller’s actual knowledge: (a) the
copies of the Leases heretofore delivered by the Seller to the Purchaser are
true, correct and complete copies thereof; and (b) such Leases have not been
amended except as evidenced by amendments similarly delivered and constitute the
entire agreement between the Seller and the tenants thereunder.  Except as
otherwise set forth in the Rent Roll or the Leases: (i) to the Seller’ actual
knowledge, each of its Leases is in full force and effect on the terms set forth
therein; (ii) to the Seller’s actual knowledge, there are no uncured defaults or
circumstances which with the giving of notice, the passage of time or both would
constitute a default thereunder which would have a material adverse effect on
the business or operations of the Property; (iii) to the Seller’s actual
knowledge, each of its tenants is legally required to pay all sums and perform
all material obligations set forth therein without any ongoing concessions,
abatements, offsets, defenses or other basis for relief or adjustment; (iv) to
the Seller’s actual knowledge, none of its tenants has asserted in writing or
has any defense to, offsets or claims against, rent payable by it or the
performance of its other obligations under its Lease which would have a material
adverse effect on the on-going business or operations of the Property; (v) the
Seller has no outstanding obligation to provide any of its tenants with an
allowance to perform, or to perform at its own expense, any tenant improvements;
(vi) none of its tenants has prepaid any rent or other charges relating to the
post-Closing period; (vii) to the Seller’s actual knowledge, none of its tenants
has filed a petition in bankruptcy or for the approval of a plan of

 

9

--------------------------------------------------------------------------------


 

reorganization or management under the Federal Bankruptcy Code or under any
other similar state law, or made an admission in writing as to the relief
therein provided, or otherwise become the subject of any proceeding under any
federal or state bankruptcy or insolvency law, or has admitted in writing its
inability to pay its debts as they become due or made an assignment for the
benefit of creditors, or has petitioned for the appointment of or has had
appointed a receiver, trustee or custodian for any of its property, in any case
that would have a material adverse effect on the business or operations of the
Property; (viii) to the Seller’s actual knowledge, none of its tenants has
requested in writing a modification of its Lease, or a release of its
obligations under its Lease in any material respect or has given written notice
terminating its Lease, or has been released of its obligations thereunder in any
material respect prior to the normal expiration of the term thereof, in any case
that would have a material adverse effect on the on-going business or operations
of the Property; (ix) to the Seller’s actual knowledge, except as set forth in
the Leases, no guarantor has been released or discharged, voluntarily or
involuntarily, or by operation of law, from any obligation under or in
connection with any of its Leases or any transaction related thereto; and
(x) all brokerage commissions currently due and payable with respect to each of
its Leases have been paid.  To the Seller’s actual knowledge, the other
information set forth in the Rent Roll is true, correct and complete in all
material respects.

 

6.6                  Agreements, Etc.  Other than the Leases, the Seller has not
entered into any contract or agreement with respect to the Property which will
be binding on the Purchaser after the Closing other than contracts and
agreements being assumed by the Purchaser or which are terminable upon thirty
(30) days notice without payment of premium or penalty.

 

6.7                  Not a Foreign Person.  The Seller is not a “foreign person”
within the meaning of Section 1445 of the United States Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.

 

The representations and warranties made in this Agreement by the Seller shall be
continuing and shall be deemed remade by the Seller as of the Closing Date, with
the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Seller shall
survive the Closing for a period of three hundred sixty (360) days, and upon
expiration shall be of no further force or effect except to the extent that with
respect to any particular alleged

 

10

--------------------------------------------------------------------------------


 

breach, the Purchaser gives the Seller written notice prior to the expiration of
said three hundred sixty (360) day period of such alleged breach with reasonable
detail as to the nature of such breach.

 

Except as otherwise expressly provided in this Agreement or in any documents to
be delivered to the Purchaser at the Closing, the Seller has not made, and the
Purchaser has not relied on, any information, promise, representation or
warranty, express or implied, regarding the Property, whether made by the
Seller, on the Seller’s behalf or otherwise, including, without limitation, the
physical condition of the Property, the financial condition of the tenants under
the Leases, title to or the boundaries of the Property, pest control matters,
soil conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, and any other information pertaining to the Property or the
market and physical environments in which they are located.  The Purchaser
acknowledges that (i) the Purchaser has entered into this Agreement with the
intention of relying upon its own investigation or that of third parties with
respect to the physical, environmental, economic and legal condition of the
Property and (ii) the Purchaser is not relying upon any statements,
representations or warranties of any kind, other than those specifically set
forth in this Agreement or in any document to be delivered to the Purchaser at
the Closing, made (or purported to be made) by the Seller or anyone acting or
claiming to act on the Seller’s behalf.  The Purchaser has inspected the
Property and is fully familiar with the physical condition thereof and, subject
to the representations and warranties made in this Agreement, shall purchase the
Property in its “as is”, “where is” and “with all faults” condition on the
Closing Date.  Notwithstanding anything to the contrary contained herein, in the
event that any party hereto has actual knowledge of the default of any other
party (a “Known Default”), but nonetheless elects to consummate the transactions
contemplated hereby and proceeds to Closing, then the rights and remedies of
such non-defaulting party shall be waived with respect to such Known Default
upon the Closing and the defaulting party shall have no liability with respect
thereto.

 

SECTION 7.        REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 

To induce the Seller to enter into this Agreement, the Purchaser represents and
warrants to the Seller as follows:

 

11

--------------------------------------------------------------------------------


 

7.1                  Status and Authority of the Purchaser.  The Purchaser is
duly organized, validly existing and in good standing under the laws of its
state of organization or formation, and has all requisite power and authority
under its charter documents to enter into and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.

 

7.2                  Action of the Purchaser.  The Purchaser has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement, and upon the execution and delivery of any document to be delivered
by the Purchaser on or prior to the Closing Date, this Agreement and such
document shall constitute the valid and binding obligation and agreement of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.

 

7.3                  No Violations of Agreements.  Neither the execution,
delivery or performance of this Agreement by the Purchaser, nor compliance with
the terms and provisions hereof, will result in any breach of the terms,
conditions or provisions of, or conflict with or constitute a default under, or
result in the creation of any lien, charge or encumbrance upon any property or
assets of the Purchaser pursuant to the terms of any indenture, mortgage, deed
of trust, note, evidence of indebtedness or any other agreement or instrument by
which the Purchaser is bound.

 

7.4                  Litigation.  The Purchaser has received no written notice
that any investigation, action or proceeding is pending or threatened which
questions the validity of this Agreement or any action taken or to be taken
pursuant hereto.

 

The representations and warranties made in this Agreement by the Purchaser shall
be continuing and shall be deemed remade by the Purchaser as of the Closing Date
with the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Purchaser shall
survive the Closing for a period of three hundred sixty (360) days, and upon
expiration shall be of no further force or effect except to the extent that with
respect to any particular alleged breach, the Seller gives the Purchaser written
notice prior to the expiration of said three hundred sixty (360) period of such
alleged breach with reasonable detail as to the nature of such breach.

 

12

--------------------------------------------------------------------------------


 

SECTION 8.         COVENANTS OF THE SELLER.

 

The Seller hereby covenants with the Purchaser between the date of this
Agreement and the Closing Date as follows:

 

8.1                   Approval of Agreements.  Not to enter into, modify, amend
or terminate any Lease or any other material agreement with respect to the
Property, which would encumber or be binding upon the Property from and after
the Closing Date, without in each instance obtaining the prior written consent
of the Purchaser.

 

8.2                   Operation of Property.  To continue to operate the
Property consistent with past practices.

 

8.3                   Compliance with Laws, Etc.  To comply in all material
respects with (i) all laws, regulations and other requirements from time to time
applicable of every governmental body having jurisdiction of the Property, or
the use or occupancy thereof, and (ii) all material terms, covenants and
conditions of all agreements affecting the Property.

 

8.4                   Compliance with Agreements.  To comply with each and every
material term, covenant and condition contained in the Leases and any other
material document or agreement affecting the Property and to monitor compliance
thereunder consistent with past practices.

 

8.5                   Notice of Material Changes or Untrue Representations. 
Upon learning of any material change in any condition with respect to the
Property or of any event or circumstance which makes any representation or
warranty of the Seller to the Purchaser under this Agreement untrue or
misleading, promptly to notify the Purchaser thereof.

 

8.6                   Insurance.  To maintain, or cause to be maintained, all
existing property insurance relating to the Property.

 

8.7                   Cooperation.  The Purchaser and the Seller shall
reasonably cooperate in complying with the requirements under the Leases in
connection with the transfer and assignment of the Property and the Leases to
the Purchaser.  The provisions of this Section 8.7 shall survive the Closing
hereunder.

 

8.8                   Approval of 2011 Capital Expenditure Budget.  In the event
that the Closing Date shall be extended to a date on or after January 1, 2011
pursuant to the provisions of Section 2.2, the Seller shall prepare for the
Purchaser’s review and approval

 

13

--------------------------------------------------------------------------------


 

a 2011 capital expenditure budget, which budget shall include, without
limitation, budgeted items for “building improvements” and “development and
redevelopment”.

 

SECTION 9.         APPORTIONMENTS.

 

9.1                   Real Property Apportionments.  (a)  The following items
shall be apportioned at the Closing as of the close of business on the day
immediately preceding the Closing Date:

 

(i)

 

annual rents, operating costs, taxes and other fixed charges payable under the
Leases;

 

 

 

(ii)

 

percentage rents and other unfixed charges payable under the Leases;

 

 

 

(iii)

 

fuel, electric, water and other utility costs;

 

 

 

(iv)

 

municipal assessments and governmental license and permit fees;

 

 

 

(v)

 

Real estate taxes and assessments other than special assessments, based on the
rates and assessed valuation applicable in the fiscal year for which assessed;

 

 

 

(vi)

 

water rates and charges;

 

 

 

(vii)

 

sewer and vault taxes and rents; and

 

 

 

(viii)

 

all other items of income and expense normally apportioned in sales of property
in similar situations in the jurisdiction where the Property is located.

 

If any of the foregoing cannot be apportioned at the Closing because of the
unavailability of the amounts which are to be apportioned, such items shall be
apportioned on the basis of a good faith estimate by the parties and reconciled
as soon as practicable after the Closing Date but, in any event, no later than
one (1) year after the Closing Date.

 

(b)           If there are water, gas or electric meters located at the
Property, the Seller shall obtain readings thereof to a date not more than
thirty (30) days prior to the Closing Date and the unfixed water rates and
charges, sewer taxes and rents and gas and electricity charges, if any, based
thereon for the intervening time shall be apportioned on the basis of such last
readings.  If such readings are not obtainable by the Closing

 

14

--------------------------------------------------------------------------------


 

Date, then, at the Closing, any water rates and charges, sewer taxes and rents
and gas and electricity charges which are based on such readings shall be
prorated based upon the per diem charges obtained by using the most recent
period for which such readings shall then be available.  Upon the taking of
subsequent actual readings, the apportionment of such charges shall be
recalculated and the Seller or the Purchaser, as the case may be, promptly shall
make a payment to the other based upon such recalculations.  The parties agree
to make such final recalculations within sixty (60) days after the Closing Date.

 

(c)           If any refunds of real property taxes or assessments, water rates
and charges or sewer taxes and rents shall be made after the Closing, the same
shall be held in trust by the Seller or the Purchaser, as the case may be, and
shall first be applied to the unreimbursed costs incurred in obtaining the same,
then to any required refunds to tenants under the Leases, and the balance, if
any, shall be paid to the Seller (for the period prior to the Closing Date) and
to the Purchaser (for the period commencing with the Closing Date).

 

(d)           If, on the Closing Date, the Property shall be or shall have been
affected by any special or general assessment or assessments or real property
taxes payable in a lump sum or which are or may become payable in installments
of which the first installment is then a charge or lien and has become payable,
the Seller shall pay or cause to be paid at the Closing the unpaid installments
of such assessments due and as of the Closing Date.

 

(e)           No insurance policies of the Seller are to be transferred to the
Purchaser, and no apportionment of the premiums therefor shall be made.

 

(f)            At the Closing, the Seller shall transfer to the Purchaser the
amount of all unapplied security deposits held pursuant to the terms of the
Leases.

 

(g)           Brokerage commissions, tenant improvement expenses and other
amounts payable by the Seller as landlord under Leases entered into by the
Seller after the date hereof, or in connection with the renewal or extension of
any existing Lease, shall be the responsibility of the Purchaser, and the
Purchaser shall reimburse the Seller at the Closing for all such brokerage
commissions, tenant improvement expenses and other amounts paid by the Seller
prior to the Closing.  The Purchaser shall receive a credit at Closing for all
unpaid brokerage commissions, tenant improvement expenses and other amounts
payable by the Seller as

 

15

--------------------------------------------------------------------------------


 

landlord under Leases entered into by the Seller prior to the date hereof.

 

(h)           Amounts payable after the date hereof on account of capital
expenditures under the 2010 capital expenditure budget prepared as of March 31,
2010 (the “CapEx Budget”) (including, without limitation, budgeted items for
“building improvements” and “development and redevelopment”), shall be the
responsibility of the Purchaser, and the Purchaser shall reimburse the Seller at
the Closing for all amounts paid by the Seller prior to the Closing on account
of capital expenditures under the CapEx Budget payable after the date hereof. 
The Purchaser shall receive a credit at Closing for all unpaid amounts payable
on account of capital expenditures under the CapEx Budget prior to the date
hereof.  A copy of the CapEx Budget has been previously provided to the
Purchaser.

 

(i)            If a net amount is owed by the Seller to the Purchaser pursuant
to this Section 9.1, such amount shall be credited against the Purchase Price. 
If a net amount is owed by the Purchaser to the Seller pursuant to this
Section 9.1, such amount shall be added to the Purchase Price paid to the
Seller.

 

(j)            If, on the Closing Date, there are past due rents with respect to
any Lease, amounts received by the Purchaser with respect to such Lease after
the Closing Date shall be applied, first, to rents due or to become due during
the calendar month in which the Closing occurs, and then, to all other rents due
or past due in inverse order to the order in which they became due (i.e., first
to arrearages most recently occurring, then to older arrearages).  In no event
shall the Seller have any right to take any action to collect any past due rents
or other amounts following the Closing; provided, however, the Purchaser shall
use commercially reasonable efforts to collect such past due rents and other
amounts, except that the Purchaser shall have no obligation to institute any
legal action or proceeding or otherwise enforce any of its rights and remedies
under any Lease in connection with such commercially reasonable efforts.

 

The provisions of this Section 9.1 shall survive the Closing.

 

9.2                   Closing Costs.

 

(a)           The Purchaser shall pay (i) the costs of closing and diligence in
connection with the transactions contemplated hereby (including, without
limitation, all premiums, charges and fees of the Title Company in connection
with the title

 

16

--------------------------------------------------------------------------------


 

examination and insurance policies to be obtained by the Purchaser, including
affirmative endorsements), (ii) fifty percent (50%) of all documentary, stamp,
sales, intangible and other transfer taxes and fees incurred in connection with
the transactions contemplated by this Agreement, and (iii) fifty percent (50%)
of all state, city, county, municipal and other governmental recording and
filing fees and charges.

 

(b)           The Seller shall pay (i) fifty percent (50%) of all documentary,
stamp, sales, intangible and other transfer taxes and fees incurred in
connection with the transactions contemplated by this Agreement, and (ii) fifty
percent (50%) of all state, city, county, municipal and other governmental
recording and filing fees and charges.

 

(c)           Each party shall pay the fees and expenses of its attorneys and
other consultants.

 

SECTION 10.                     DAMAGE TO OR CONDEMNATION OF PROPERTY.

 

10.1                 Casualty.  If, prior to the Closing, the Property is
materially destroyed or damaged by fire or other casualty, the Seller shall
promptly notify the Purchaser of such fact.  In such event, the Purchaser shall
have the right to terminate this Agreement by giving notice to the Seller not
later than ten (10) days after the giving the Seller’s notice (and, if
necessary, the Closing Date shall be extended until one day after the expiration
of such ten-day period).  If the Purchaser elects to terminate this Agreement as
aforesaid, this Agreement shall terminate and be of no further force and effect
and no party shall have any liability to the other hereunder.  If less than a
material part of the Property shall be affected by fire or other casualty or if
the Purchaser shall not elect to terminate this Agreement as aforesaid, there
shall be no abatement of the Purchase Price and the Seller shall assign to the
Purchaser at the Closing the rights of the Seller to the proceeds, if any, under
the Seller’s insurance policies covering the Property with respect to such
damage or destruction and there shall be credited against the Purchase Price the
amount of any deductible, any proceeds previously received by Seller on account
thereof and any deficiency in proceeds.

 

10.2                 Condemnation.  If, prior to the Closing, a material part of
the Property (including access or parking thereto), is taken by eminent domain
(or is the subject of a pending taking which has not yet been consummated), the
Seller shall notify the Purchaser of such fact promptly after obtaining
knowledge thereof and the Purchaser shall have the right to terminate this

 

17

--------------------------------------------------------------------------------


 

Agreement by giving notice to the Seller not later than ten (10) days after the
giving of the Seller’s notice (and, if necessary, the Closing Date shall be
extended until one day after the expiration of such ten-day period).  If the
Purchaser elects to terminate this Agreement as aforesaid, this Agreement shall
terminate and be of no further force and effect and no party shall have any
liability to the other hereunder.  If less than a material part of the Property
shall be affected or if the Purchaser shall not elect to terminate this
Agreement as aforesaid, the sale of the Property shall be consummated as herein
provided without any adjustment to the Purchase Price (except to the extent of
any condemnation award received by the Seller prior to the Closing) and the
Seller shall assign to the Purchaser at the Closing all of the Seller’s right,
title and interest in and to all awards, if any, for the taking, and the
Purchaser shall be entitled to receive and keep all awards for the taking of the
Property or portion thereof.

 

10.3                 Survival.  The parties’ obligations, if any, under this
Section 10 shall survive the Closing.

 

SECTION 11.       DEFAULT.

 

11.1                 Default by the Seller.  If the transaction herein
contemplated fails to close as a result of the default of the Seller hereunder,
or the Seller having made any representation or warranty herein which shall be
untrue or misleading in any material respect, or the Seller having failed to
perform any of the covenants and agreements contained herein to be performed by
the Seller, the Purchaser may, as its sole remedy, either (x) terminate this
Agreement or (y) pursue a suit for specific performance.

 

11.2                 Default by the Purchaser.  If the transaction herein
contemplated fails to close as a result of the default of the Purchaser
hereunder, or the Purchaser having made any representation or warranty herein
which shall be untrue or misleading in any material respect, or the Purchaser
having failed to perform any of the covenants and agreements contained herein to
be performed by it, the Seller may terminate this Agreement (in which case, the
Purchaser shall reimburse the Seller for all of the fees, charges, disbursements
and expenses of the Seller’s attorneys).

 

SECTION 12.       MISCELLANEOUS.

 

12.1                 Allocation of Liability.  It is expressly understood and
agreed that the Seller shall be liable to third parties for

 

18

--------------------------------------------------------------------------------


 

any and all obligations, claims, losses, damages, liabilities, and expenses to
the extent arising out of events, contractual obligations, acts, or omissions of
the Seller that occurred in connection with the ownership or operation of the
Property during the period in which the Seller owned the Property prior to the
Closing and the Purchaser shall be liable to third parties for any and all
obligations, claims, losses, damages, liabilities and expenses to the extent
arising out of events, contractual obligations, acts, or omissions of the
Purchaser that occur in connection with the ownership or operation of the
Property during the period in which the Purchaser owns the Property after the
Closing.  The provisions of this Section 12.1 shall survive the Closing.

 

12.2                 Brokers.  Each of the parties hereto represents to the
other parties that it dealt with no broker, finder or like agent in connection
with this Agreement or the transactions contemplated hereby.  Each party shall
indemnify and hold harmless the other party and its respective legal
representatives, heirs, successors and assigns from and against any loss,
liability or expense, including reasonable attorneys’ fees, charges and
disbursements arising out of any claim or claims for commissions or other
compensation for bringing about this Agreement or the transactions contemplated
hereby made by any other broker, finder or like agent, if such claim or claims
are based in whole or in part on dealings with the indemnifying party.  The
provisions of this Section 12.2 shall survive the Closing.

 

12.3                 Publicity.  The parties agree that, except as otherwise
required by law and except for the exercise of any remedy hereunder, no party
shall, with respect to this Agreement and the transactions contemplated hereby,
contact or conduct negotiations with public officials, make any public
pronouncements, issue press releases or otherwise furnish information regarding
this Agreement or the transactions contemplated to any third party without the
consent of the other party, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

12.4                 Notices.  (a)  Any and all notices, demands, consents,
approvals, offers, elections and other communications required or permitted
under this Agreement shall be deemed adequately given if in writing and the same
shall be delivered either in hand, by telecopier with confirmed receipt, or by
mail or Federal Express or similar expedited commercial carrier, addressed to
the recipient of the notice, postpaid and registered or certified with return
receipt requested (if by

 

19

--------------------------------------------------------------------------------


 

mail), or with all freight charges prepaid (if by Federal Express or similar
carrier).

 

(b)           All notices required or permitted to be sent hereunder shall be
deemed to have been given for all purposes of this Agreement upon the date of
acknowledged receipt, in the case of a notice by telecopier, and, in all other
cases, upon the date of receipt or refusal, except that whenever under this
Agreement a notice is either received on a day which is not a Business Day or is
required to be delivered on or before a specific day which is not a Business
Day, the day of receipt or required delivery shall automatically be extended to
the next Business Day.

 

(c)           All such notices shall be addressed,

 

if to the Seller, to:

 

c/o HRPT Properties Trust
400 Centre Street
Newton, Massachusetts  02458
Attn:  Mr. John C. Popeo
[Telecopier No. (617) 928-1305]

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, 34th Floor
Los Angeles, California 90071
Attn:  Meryl K. Chae, Esq.
[Telecopier No. (213) 621-5035]

 

if to the Purchaser, to:

 

Government Properties Income Trust
400 Centre Street
Newton, Massachusetts 02458
Attn:  Mr. David M. Blackman
[Telecopier No. (617) 796-8267]

 

with a copy to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts  02109
Attn:  Nancy S. Grodberg, Esq.
[Telecopier No. (617) 338-2880]

 

20

--------------------------------------------------------------------------------


 

(d)           By notice given as herein provided, the parties hereto and their
respective successor and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America.

 

12.5                 Waivers, Etc.  Subject to the terms of the last paragraph
of Section 6, any waiver of any term or condition of this Agreement, or of the
breach of any covenant, representation or warranty contained herein, in any one
instance, shall not operate as or be deemed to be or construed as a further or
continuing waiver of any other breach of such term, condition, covenant,
representation or warranty or any other term, condition, covenant,
representation or warranty, nor shall any failure at any time or times to
enforce or require performance of any provision hereof operate as a waiver of or
affect in any manner such party’s right at a later time to enforce or require
performance of such provision or any other provision hereof.  This Agreement may
not be amended, nor shall any waiver, change, modification, consent or discharge
be effected, except by an instrument in writing executed by or on behalf of the
party against whom enforcement of any amendment, waiver, change, modification,
consent or discharge is sought.

 

12.6                 Assignment; Successors and Assigns.  Subject to
Section 12.15, this Agreement and all rights and obligations hereunder shall not
be assignable, directly or indirectly, by any party without the written consent
of the other, except that the Purchaser may assign this Agreement to any entity
wholly owned, directly or indirectly, by the Purchaser; provided, however, that,
in the event this Agreement shall be assigned to any one or more entities wholly
owned, directly or indirectly, by the Purchaser, the Purchaser named herein
shall remain liable for the obligations of the “Purchaser” hereunder.  This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns.  This Agreement is not intended and shall not be construed to create
any rights in or to be enforceable in any part by any other persons.

 

12.7                 Severability.  If any provision of this Agreement shall be
held or deemed to be, or shall in fact be, invalid, inoperative or unenforceable
as applied to any particular case in any jurisdiction or jurisdictions, or in
all jurisdictions or in all cases, because of the conflict of any provision with
any

 

21

--------------------------------------------------------------------------------


 

constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.

 

12.8                 Counterparts, Etc.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof.

 

12.9                 Performance on Business Days.  In the event the date on
which performance or payment of any obligation of a party required hereunder is
other than a Business Day, the time for payment or performance shall
automatically be extended to the first Business Day following such date.

 

12.10               Attorneys’ Fees.  If any lawsuit or arbitration or other
legal proceeding arises in connection with the interpretation or enforcement of
this Agreement, the prevailing party therein shall be entitled to receive from
the other party the prevailing party’s costs and expenses, including reasonable
attorneys’ fees incurred in connection therewith, in preparation therefor and on
appeal therefrom, which amounts shall be included in any judgment therein.

 

12.11               Section and Other Headings.  The headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

12.12               Time of Essence.  Time shall be of the essence with respect
to the performance of each and every covenant and obligation, and the giving of
all notices, under this Agreement.

 

22

--------------------------------------------------------------------------------


 

12.13               Governing Law.  This Agreement shall be interpreted,
construed, applied and enforced in accordance with the laws of The Commonwealth
of Massachusetts.

 

12.14               Arbitration.  Any party hereto may elect to submit any
dispute hereunder that has an amount in controversy in excess of $250,000 to
arbitration hereunder.  Any such arbitration shall be conducted in Boston,
Massachusetts in accordance with the Commercial Arbitration Rules of the
American Arbitration Association then pertaining and the decision of the
arbitrators with respect to such dispute shall be binding, final and conclusive
on the parties.

 

In the event any party hereto shall elect to submit any such dispute to
arbitration hereunder, the Seller and the Purchaser shall each appoint and pay
all fees of a fit and impartial person as arbitrator with at least ten
(10) years’ recent professional experience in the general subject matter of the
dispute.  Notice of such appointment shall be sent in writing by each party to
the other, and the arbitrators so appointed, in the event of their failure to
agree within thirty (30) days after the appointment of the second arbitrator
upon the matter so submitted, shall appoint a third arbitrator.  If either the
Seller or the Purchaser shall fail to appoint an arbitrator, as aforesaid, for a
period of ten (10) days after written notice from the other party to make such
appointment, then the arbitrator appointed by the party having made such
appointment shall appoint a second arbitrator and the two (2) so appointed
shall, in the event of their failure to agree upon any decision within thirty
(30) days thereafter, appoint a third arbitrator.  If such arbitrators fail to
agree upon a third arbitrator within forty five (45) days after the appointment
of the second arbitrator, then such third arbitrator shall be appointed by the
American Arbitration Association from its qualified panel of arbitrators, and
shall be a person having at least ten (10) years’ recent professional experience
as to the subject matter in question.  The fees of the third arbitrator and the
expenses incident to the proceedings shall be borne equally between the Seller
and the Purchaser, unless the arbitrators decide otherwise.  The fees of
respective counsel engaged by the parties, and the fees of expert witnesses and
other witnesses called for by the parties, shall be paid by the respective party
engaging such counsel or calling or engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one

 

23

--------------------------------------------------------------------------------


 

counterpart thereof to be delivered to the Seller and one to the Purchaser.  A
judgment of a court of competent jurisdiction may be entered upon the award of
the arbitrators in accordance with the rules and statutes applicable thereto
then obtaining.

 

12.15               Like Kind Exchange.  At either party’s request, the
non-requesting party will take all actions reasonably requested by the
requesting party in order to effectuate all or any part of the transactions
contemplated by this Agreement as a forward or reverse like-kind exchange for
the benefit of the requesting party in accordance with Section 1031 of the
Internal Revenue Code and, in the case of a reverse exchange, Rev. Proc.
2000-37, including executing an instrument acknowledging and consenting to any
assignment by the requesting party of its rights hereunder to a qualified
intermediary or an exchange accommodation titleholder.  In furtherance of the
foregoing and notwithstanding anything contained in this Agreement to the
contrary, the requesting party may assign its rights under this Agreement to a
“qualified intermediary” or an “exchange accommodation titleholder” in order to
facilitate, at no cost or expense to the other, a forward or reverse like-kind
exchange under Section 1031 of the Internal Revenue Code; provided, however,
that such assignment will not relieve the requesting party of any of its
obligations hereunder.  The non-requesting party will also agree to issue all
closing documents, including the deed, to the applicable qualified intermediary
or exchange accommodation titleholder if so directed by the requesting party
prior to Closing.  Notwithstanding the foregoing, in no event shall the
non-requesting party incur or be subject to any liability that is not otherwise
provided for in this Agreement.

 

12.16               Recording.  This Agreement may not be recorded without the
prior written consent of both parties.

 

12.17               Non-liability of Trustees of Seller.  The Declaration of
Trust of the Seller, dated March 14, 1997, as amended and supplemented, as filed
with the State Department of Assessments and Taxation of Maryland, provides that
no trustee, officer, shareholder, employee or agent of the Seller shall be held
to any personal liability, jointly or severally, for any obligation of, or claim
against, the Seller.  All persons dealing with the Seller, in any way shall look
only to the assets of the Seller for the payment of any sum or the performance
of any obligation.

 

12.18               Non-liability of Trustees of Purchaser.  The Amended and
Restated Declaration of Trust establishing Government Properties Income Trust,
dated June 8, 2009, as amended and

 

24

--------------------------------------------------------------------------------


 

supplemented, as filed with the State Department of Assessments and Taxation of
Maryland, provides that no trustee, officer, shareholder, employee or agent of
Government Properties Income Trust shall be held to any personal liability,
jointly or severally, for any obligation of, or claim against, Government
Properties Income Trust.  All persons dealing with Government Properties Income
Trust, in any way shall look only to the assets of Government Properties Income
Trust for the payment of any sum or the performance of any obligation.

 

12.19               Waiver.  The Purchaser hereby acknowledges that it is a
sophisticated purchaser of real properties and that it is aware of all
disclosures the Seller is or may be required to provide to the Purchaser in
connection with the transactions contemplated hereby pursuant to any law,
rule or regulation (including those of Massachusetts and those of the state in
which the Property is located).   The Purchaser hereby acknowledges that, prior
to the execution of this Agreement, the Purchaser has had access to all
information necessary to acquire the Property and the Purchaser acknowledges
that the Seller has fully and completely fulfilled any and all disclosure
obligations with respect thereto.  The Purchaser hereby fully and completely
discharges the Seller from any further disclosure obligations whatsoever
relating to the Property.

 

12.20               Further Assurances.  In addition to the actions recited
herein and contemplated to be performed, executed, and/or delivered by the
Seller and the Purchaser, the Seller and the Purchaser agree to perform, execute
and/or deliver or cause to be performed, executed and/or delivered at the
Closing or after the Closing any and all such further acts, instruments, deeds
and assurances as may be reasonably required to establish, confirm or otherwise
evidence the Seller’s satisfaction of any disclosure obligations or to otherwise
consummate the transactions contemplated hereby.

 

12.21               Financials.  The Seller shall provide the Purchaser with
access to the books and records of the Seller for the purpose of preparing
audited financial statements for the Property with respect to the 2007, 2008,
2009 calendar years and stub 2010 period, such financial statements to be
prepared at the Purchaser’s sole cost and expense.  The provisions of this
Section 12.21 shall survive the Closing.

 

[Signature page follows.]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

SELLER:

 

 

 

 

HUB ACQUISITION TRUST, a Maryland real estate investment trust

 

 

 

 

 

 

 

By:

/s/ John A. Mannix

 

Name:

John A. Mannix

 

Its:

President & Chief Investment Officer

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST, a Maryland real estate investment trust

 

 

 

 

By:

/s/ David M. Blackman

 

Name:

David M. Blackman

 

Its:

Treasurer & CFO

 

26

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Land

 

[See attached legal description.]

 

--------------------------------------------------------------------------------


 

 

330 South Second Avenue

 

Minneapolis, MN

 

Legal Description

 

Lots 49, 50, 51, 52, 53, 54 and 55, Auditor’s Subdivision No. 156 according to
the recorded plat thereof on file and of record in the office of the County
Recorder, Hennepin County, Minnesota;

 

Lot 1, Auditor’s Subdivision No. 80 according to the recorded plat thereof on
file and of record in the office of the County Recorder, Hennepin County,
Minnesota;

 

All that part of the vacated 20 foot alley originally platted in Block 64 of
Town of Minneapolis lying Southeasterly of the Northwesterly line of Lot 49,
Auditor’s Subdivision No. 156 according to the recorded plat thereof on file and
of record in the office of the County Recorder, Hennepin County, Minnesota,
extended Southwesterly to the Southwesterly line of said vacated alley;

 

All of the vacated 12 foot alley abutting Lots 50 through 55, Auditor’s
Subdivision No. 156 and Lot 1, Auditor’s Subdivision No. 80 according to the
recorded plats thereof on file and of record in the office of the County
Recorder, Hennepin County, Minnesota;

 

Together with all of the rights and easements contained in that certain Skyway
Agreement dated August 24, 1981, filed of record April 14, 1993, as Document
No. 4785244 in the office of the County Recorder, Hennepin County, Minnesota;
and

 

Together with all of the rights and easements contained in that certain Third
Street Skyway Agreement dated September 14, 1982, filed of record September
24, 1986, as Document No. 5162030 in the office of the County Recorder, Hennepin
County, Minnesota.

 

ii

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Rent Roll

 

[See attached copy.]

 

--------------------------------------------------------------------------------


 

INDEX
Lease

 

1.                                      U.S. Government Lease for Real Property
No. GS-05B-16511, dated May 7, 1999, by and between Liberty Property Limited
Partnership (“Owner/Lessor”) and the United States of America
(“Government/Lessee”).

 

2.                                      Supplemental Lease Agreement No. 1,
dated July 9, 1999, by and between Liberty Property Limited Partnership
(“Owner/Lessor”) and the United States of America (“Government/Lessee”).

 

3.                                      Supplemental Lease Agreement No. 2,
undated, by and between Hub Acquisition Trust (“Owner/Lessor”) and the United
States of America (“Government/Lessee”). Note:  Not executed by Tenant — COPY
ONLY

 

4.                                      Supplemental Lease Agreement No. 3,
dated December 18, 2002, by and between Hub Acquisition Trust (“Owner/Lessor”)
and the United States of America (“Government/Lessee”).

 

5.                                      Supplemental Lease Agreement No. 4,
dated June 15, 2006, by and between Hub Acquisition Trust (“Owner/Lessor”) and
the United States of America (“Government/Lessee”). — COPY ONLY

 

6.                                      Supplemental Lease Agreement No. 5,
dated August 25, 2008, by and between Hub Acquisition Trust (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

7.                                      Supplemental Lease Agreement No. 6,
dated July 21, 2009, by and between Hub Acquisition Trust (“Owner/Lessor”) and
the United States of America (“Government/Lessee”). Re: Extension of Lease for
the period of July 1, 2009 through June 30, 2012.

 

8.                                      Supplemental Lease Agreement No. 7,
dated August 25, 2008, by and between Hub Acquisition Trust (“Owner/Lessor”) and
the United States of America (“Government/Lessee”). Re: Clarification of how
future tax adjustments are made.

 

ii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                      Lease Agreement No. GS-05B-17802, dated
November 14, 2007, by and between Hub Acquisition Trust (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

2.                                      Supplemental Lease Agreement No. 1A,
dated October 15, 2008, by and between Hub Acquisition Trust (“Owner/Lessor”)
and the United States of America (“Government/Lessee”).

 

3.                                      Supplemental Lease Agreement No. 2,
dated January 5, 2009, by and between Hub Acquisition Trust (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

4.                                      Supplemental Lease Agreement No. 3,
dated April 20, 2010, by and between Hub Acquisition Trust (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

iii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                      U.S. Government Lease for Real Property
No. GS-05B-17801, dated November 1, 2007, by and between Hub Acquisition Trust
(“Owner/Lessor”) and the United States of America (“Government/Lessee”).

 

2.                                      Supplemental Lease Agreement No. 1A,
dated January 15, 2009, by and between Hub Acquisition Trust (“Owner/Lessor”)
and the United States of America (“Government/Lessee”). — COPY ONLY

 

iv

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                      Lease, dated November    , 2000, by and
between Hub Acquisition Trust (“Landlord”) and Municipal Building Commission
(“Tenant”).

 

2.                                      First Amendment to Lease, dated June 25,
2004, by and between Hub Acquisition Trust (“Landlord”) and Municipal Building
Commission (“Tenant”). Note: Partial of Original document — COPY ONLY

 

3.                                      Second Amendment to Lease, dated
August 31, 2009, by and between Hub Acquisition Trust (“Landlord”) and Municipal
Building Commission (“Tenant”). Re: The term of the Lease is extended for a
period of four (4) years, commencing on January 1, 2011 and expiring on
December 31, 2014.

 

v

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                      Lease Agreement, date October 17, 2007,
by and between Hub Acquisition Trust (“Landlord”) and Gamer Packaging, Inc.
(“Tenant”).

 

vi

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                      U.S. Government Lease for Real Property
No. GS-05B-16244, dated June 23, 1997, by and between Liberty Properties Limited
Partnership (“Owner/Lessor”) and the United States of America
(“Government/Lessee”).

 

2.                                      Supplemental Lease Agreement No. 1,
dated August 7, 1997, by and between Liberty Properties Limited Partnership
(“Owner/Lessor”) and the United States of America (“Government/Lessee”).

 

3.                                      Supplemental Lease Agreement No. 2,
dated March 4, 1998, by and between Liberty Properties Limited Partnership
(“Owner/Lessor”) and the United States of America (“Government/Lessee”).

 

4.                                      Supplemental Lease Agreement No. 3,
dated May 4, 1998, Revised November 10, 1998, by and between Liberty Properties
Limited Partnership (“Owner/Lessor”) and the United States of America
(“Government/Lessee”).

 

5.                                      Supplemental Lease Agreement No. 4,
dated June 26, 2003, by and between Hub Acquisition Trust c/o Jill Cassidy
(“Owner/Lessor”) and the United States of America (“Government/Lessee”).

 

6.                                      Supplemental Lease Agreement No. 5A,
dated June 5, 2003, by and between Hub Acquisition Trust (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

7.                                      Supplemental Lease Agreement No. 6,
dated January 4, 2004, by and between Hub Acquisition Trust (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

8.                                      Supplemental Lease Agreement No. 7,
dated December 13, 2005, by and between Hub Acquisition Trust (“Owner/Lessor”)
and the United States of America (“Government/Lessee”).

 

9.                                      Supplemental Lease Agreement No. 8,
dated July 17, 2006, by and between Hub Acquisition Trust (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

10.                               Supplemental Lease Agreement No. 9, dated
September 8, 2008, by and between Hub Acquisition Trust (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

vii

--------------------------------------------------------------------------------


 

11.                               Supplemental Lease Agreement No. 10, dated
July 24, 2009, by and between Hub Acquisition Trust (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

12.                               Supplemental Lease Agreement No. 11, dated
August 25, 2009, by and between Hub Acquisition Trust (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

viii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                      U.S. Government Lease for Real Property
No. GS-05B-15970, dated January 30, 1995, by and between 330 Associates, Inc.
(“Owner/Lessor”) and the United States of America (“Government/Lessee”).

 

2.                                      Supplemental Lease Agreement No. 1,
dated September 12, 2001, by and between Hub Acquisition Trust (“Owner/Lessor”)
and the United States of America (“Government/Lessee”).

 

3.                                      Supplemental Lease Agreement No. 1A,
dated December 18, 2002, by and between Hub Acquisition Trust (“Owner/Lessor”)
and the United States of America (“Government/Lessee”).

 

4.                                      Supplemental Lease Agreement No. 2,
dated January 4, 2004, by and between Hub Acquisition Trust (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

5.                                      Supplemental Lease Agreement No. 3,
dated January 23, 2007, by and between Hub Acquisition Trust (“Owner/Lessor”)
and the United States of America (“Government/Lessee”). — COPY ONLY

 

6.                                      Supplemental Lease Agreement No. 4,
dated September 8, 2008, by and between Hub Acquisition Trust (“Owner/Lessor”)
and the United States of America (“Government/Lessee”).

 

7.                                      Supplemental Lease Agreement No. 5,
dated August 4, 2009, by and between Hub Acquisition Trust (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

8.                                      Supplemental Lease Agreement No. 6,
dated March 4, 2010, by and between Hub Acquisition Trust (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

ix

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                      U.S. Government Lease for Real Property
No. GS-05B-18307, dated January 7, 2010, by and between Hub Acquisition Trust
(“Owner/Lessor”) and the United States of America (“Government/Lessee”).

 

x

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       U.S. Government Lease for Real Property
No. GS-05B-16176, dated March 10, 1997, by and between 330 Associates Limited
Partnership c/o CB Commercial Real Estate Group (“Owner/Lessor”) and the United
States of America (“Government/Lessee”).

 

2.                                       Supplemental Lease Agreement No. 1,
dated December 1, 1997, by and between Liberty Property Limited Partnership
(“Owner/Lessor”) and the United States of America (“Government/Lessee”).

 

3.                                       Supplemental Lease Agreement No. 2,
dated March 10, 1998, by and between Liberty Property Limited Partnership
(“Owner/Lessor”) and the United States of America (“Government/Lessee”).

 

4.                                       Supplemental Lease Agreement No. 3,
undated, by and between Liberty Property Limited Partnership (“Owner/Lessor”)
and the United States of America (“Government/Lessee”).

 

5.                                       Supplemental Lease Agreement No. 4,
undated, by and between Liberty Property Ltd. Partnership (“Owner/Lessor”) and
the United States of America (“Government/Lessee”). Note:  Not Executed by
either parties.

 

6.                                       Supplemental Lease Agreement No. 5,
dated December 27, 2007, by and between Hub Acquisition Trust (“Owner/Lessor”)
and the United States of America (“Government/Lessee”).

 

7.                                       Supplemental Lease Agreement No. 6,
dated December 27, 2007, by and between Hub Acquisition Trust (“Owner/Lessor”)
and the United States of America (“Government/Lessee”).

 

8.                                       Supplemental Lease Agreement No. 7,
dated May 13, 2008, by and between Hub Acquisition Trust (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

9.                                       Supplemental Lease Agreement No. 8,
dated June 18, 2008 by and between Hub Acquisition Trust (“Owner/Lessor”) and
the United States of America (“Government/Lessee”).

 

xi

--------------------------------------------------------------------------------


 

10.                                 Supplemental Lease Agreement No. 9, dated
November 10, 2009, by and between Hub Acquisition Trust (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

xii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Office Building Lease, dated August 29,
1996, by and between 330 Associates Limited Partnership (“Landlord”) and Metro
Legal Services, Inc. (“Tenant”).

 

2.                                       First Amendment to Lease, dated
August 6, 2002, by and between Hub Acquisition Trust successor in interest to
330 Associates Limited Partnership (“Landlord”) and Metro Legal Services, Inc.
(“Tenant”).

 

3.                                       Second Amendment to Lease, dated
October 17, 2007, by and between Hub Acquisition Trust (“Landlord”) and Metro
Legal Services, Inc. (“Tenant”).

 

xiii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                      Lease Agreement, dated March 1989, by
and between Towle Real Estate Buildings (“Lessor”) and Metropolitan Fiber
Systems of Minneapolis/St. Paul, Inc. (“Tenant”).

 

2.                                       First Amendment to Lease, dated
April 19, 1994, by and between Towle Real Estate Building (“Lessor”) and
Metropolitan Fiber Systems of Minneapolis/St. Paul, Inc. (“Tenant”).

 

3.                                      Second Amendment to Lease, dated
February 18, 1999, by and between Liberty Property Limited Partnership
(“Landlord”) and Metropolitan Fiber Systems of Minneapolis/St. Paul, Inc.
(“Tenant”).  Re: Lease extended for 60 months commencing April 1, 1999 and
expiring March 31, 2004.

 

4.                                       Third Amendment to Lease, dated
April 6, 2004, by and between Hub Acquisition Trust successor in interest to
Liberty Property Limited Partnership (“Landlord”) and Metropolitan Fiber Systems
of Minneapolis/St. Paul, Inc. (“Tenant”). — COPY

 

5.                                      Notification of Restructuring, dated
May 7, 2004 from MFS of Minn.St. PA and MCI Lease Administration to Hub
Acquisition Trust. Re: Plan of Reorganization under Chapter 11 and merger of
Metropolitan Fiber Systems of Minneapolis/St. Paul, Inc. into MCImetro Access
Transmission Services, LLC. — COPY

 

6.                                       Fourth Amendment to Lease, dated
April 1, 2009, by and between Hub Acquisition Trust (“Landlord”) and MCImetro
Access Transmission Services, LLC (“Tenant”).  Re: Lease extended for five
(5) years commencing April 1, 2009 and expiring March 31, 2014. — COPY

 

xiv

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease of Storage Space, dated
January 24, 2002, by and between Hub Acquisition Trust (“Landlord”) and Kieran’s
Irish Pub (“Tenant”). Re: S0004

 

2.                                       First Amendment to Lease of Storage
Space, dated May 23, 2007, by and between Hub Acquisition Trust (“Landlord”) and
Kieran’s Irish Pub LLC (“Tenant”). Re: Storage space relocation to S2

 

xv

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Antenna Lease Agreement, dated
April 19, 2000, by and between Hub Acquisition Trust (“Landlord”) and APT
Minneapolis, Inc. (“Tenant”).

 

2.                                       Memorandum of Lease Agreement, dated
November 30, 2000, by and between Hub Acquisition Trust (“Owner”) and APT
Minneapolis, Inc.

 

3.                                       First Amendment to Antenna Lease, dated
May 15, 2005, by and between Hub Acquisition Trust (“Landlord”) and Voice Stream
Minneapolis, Inc, f/k/a APT Minneapolis, Inc. (“Tenant”).

 

4.                                       Acknowledgment and Consent Letter,
dated October 16, 2007, by and between Hub Acquisition Trust (“Landlord”) and
T-Mobile Central LLC successor in interest to APT Minneapolis, Inc. (“Tenant”).

 

xvi

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease of Storage Space, dated
September 4, 2003, by and between Hub Acquisition Trust (“Landlord”) and Metro
Legal Services, Inc. (“Tenant”).  Re: Storage space S8.

 

2.                                       First Amendment to Lease of Storage
Space, dated October 17, 2007, by and between Hub Acquisition Trust (“Landlord”)
and Metro Legal Services, Inc. (“Tenant”). Re: Storage space expansion to S9.

 

xvii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated May 29, 2001, by
and between Hub Acquisition Trust (“Landlord”) and REIT Management and
Research, Inc. (“Tenant”).

 

2.                                       First Amendment to Lease, dated
October 30, 2007, by and between Hub Acquisition Trust (“Landlord”) and REIT
Management & Research LLC (“Tenant”).

 

3.                                       Second Amendment to Lease, dated
January 21, 2009, by and between Hub Acquisition Trust (“Landlord”) and REIT
Management & Research LLC (“Tenant”).

 

xviii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated April 2, 1997,
by and between Liberty Property Limited Partnership (“Landlord”) and Leo N.
Short III and Roger Coady (“Tenant”).

 

2.                                       Assignment of Lease, dated November 13,
1998, by and between Leo N. Short III and Roger Coady (“Assignor”) and Sisters
Coffee Inc. dba Sister Sludge Coffee (“Assignee”).

 

3.                                       Consent to Assignment, dated
November 13, 1998, by and between Liberty Property Limited Partnership
(“Landlord”), Leo N. Short III and Roger Coady (“Tenant”) and Sisters Coffee
Inc. dba Sister Sludge Coffee (“Assignee”).

 

4.                                       Amendment to Lease, dated November 13,
1998, by and between Liberty Property Limited Partnership (“Landlord”) and
Sisters Coffee Inc. dba Sister Sludge Coffee (“Tenant”).

 

5.                                       Guaranty, dated November 13, 1998, by
Jon Lonneman and Sandra Lonneman (jointly and severally, “Guarantor”) to Liberty
Property Limited Partnership (“Landlord”).

 

6.                                       Second Amendment to Lease, dated
May 31, 2002, by and between Hub Acquisition Trust (“Landlord”) and Sisters
Coffee Inc, dba Sister’s Sludge Coffee (“Tenant”).

 

7.                                       Third Amendment to Lease, dated
September 6, 2005, by and between Hub Acquisition Trust (“Landlord”) and Sisters
Coffee Inc. d/b/a Sisters’ Sludge Coffee (“Tenant”).

 

xix

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Entry and Testing Agreement, dated
April 11, 1996, by and between 330 Associates Limited Partnership (“Owner”) and
MajorCo, LP. dba Sprint Telecommunications Venture Spectrum, L.P. (“STV”).

 

2.                                       PCS Site Agreement, dated May 30, 1996,
by and between 330 Associates Limited Partnership (“Owner”) and Sprint Spectrum,
L.P. (“SSLP”).

 

3.                                       PCS Site Agreement Supplement #1, dated
November 19, 1996, by and between 330 Associates Limited Partnership (“Owner”)
and Sprint Spectrum, L.P. (“SSLP”).

 

4.                                       PCS Site Agreement Supplement #2, dated
November 19, 1996, by and between 330 Associates Limited Partnership (“Owner”)
and Sprint Spectrum, L.P. (“SSLP”).

 

xx

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated December 15,
1998, by and between Liberty Property Limited Partnership (“Landlord”) and The
Tax Center, Inc. (“Tenant”).

 

2.                                       Amendment to Lease, dated June 8, 1999,
by and between Liberty Property Limited Partnership (“Landlord”) and The Tax
Center, Inc. (“Tenant”).

 

3.                                       Second Amendment to Lease, dated
June 24, 2004, by and between Hub Acquisition Trust (“Landlord”) and The Tax
Center, Inc. (“Tenant”).

 

4.                                       Third Amendment to Lease, dated
June 16, 2009, by and between Hub Acquisition Trust (“Landlord”) and The Tax
Center, Inc. (“Tenant”).

 

xxi

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Office Building Lease, dated
February 28, 1994, by and between 330 Partners (“Landlord”) and Kieran P.
Folliard (“Tenant”).

 

2.                                       Amendment to Lease, dated May 1, 1996,
by and between 330 Associates Limited Partnership as successor to 330 Partners
(“Landlord”) and Kieran P. Folliard (“Tenant”).

 

3.                                       Amendment to Lease, dated November 20,
1998, by and between Liberty Property Limited Partnership (“Landlord”) Kieran’s
Irish Pub Inc. successor in interest to Kieran P. Folliard (“Tenant”).

 

4.                                       Exhibit D - Guaranty, dated
November 20, 1998, by Kieran P. Folliard (“Guarantor”) to Liberty Property
Limited Partnership (“Landlord”) Note: Guarantor is the principal of Tenant.

 

5.                                       Amendment to Lease, dated February 6,
1999, by and between Liberty Property Limited Partnership (“Landlord”) Kieran’s
Irish Pub Inc. (“Tenant”)

 

6.                                       Amendment to Lease, dated March 22,
1999, by and between Liberty Property Limited Partnership (“Landlord”) Kieran’s
Irish Pub Inc. (“Tenant”)

 

7.                                       Lease of Parking Spaces, dated
March 12, 2001, by and between Hub Acquisition Trust (“Landlord”) and Kieran’s
Irish Pub Inc. (“Tenant”).

 

8.                                       Amendment to Lease, dated November 27,
2002, by and between by and between Hub Acquisition Trust successor in interest
to Liberty Property Limited Partnership (“Landlord”) and Kieran’s Irish Pub Inc.
(“Tenant”).

 

9.                                       Assignment and Assumption Agreement,
dated December     , 2003, by and between Kieran’s Irish Pub, Inc. ( “Assignor”)
and Kieran’s Irish Pub LLC (“Assignee”)

 

10.                                 Consent to Assignment of Lease, dated
January 5, 2004, by and between Hub Acquisition Trust (“Landlord”) and Kieran’s
Irish Pub LLC (“Tenant”).

 

xxii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated November 24,
2009, by and between Hub Acquisition Trust (“Landlord”) and India Express
Fresh, Inc. (“Tenant”).
Re: Ste. 280.

 

xxiii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Guaranty, dated August 19, 2002, from
Sabir Dairkee (“Guarantor”0 to Hub Acquisition Trust (“Landlord”).

 

2.                                       Lease, dated August 20, 2002, by and
between Hub Acquisition Trust (“Landlord”) and Niamet’s Minnesota Mart, Inc.
(“Tenant”).

 

3.                                       Consent to Assignment of Lease, dated
May 30, 2003, by and between Hub Acquisition Trust (“Landlord”), Niamet’s
Minnesota Mart, Inc. (“Tenant”) and Susan L. Mulsof (“Assignee”).

 

4.                                       Assignment of Lease, dated June 3,
2003, by and between Hub Acquisition Trust (“Landlord”), Niamet’s Minnesota
Mart, Inc. (“Tenant”) and Susan L. Mulsof (“Assignee”).

 

5.                                       First Amendment to Lease, dated
August 6, 2003, by and between Hub Acquisition (“Landlord”) and Susan L. Musolf
(“Tenant”).

 

6.                                       Declaration by Landlord and Tenant as
to Date of Delivery and Acceptance of Possession of Premises, executed
October 3, 2003 by Hub Acquisition (“Landlord”) and Susan L. Musolf (“Tenant”). 
Re:  Commencement Date occurred on December 1, 2002, and the Original Term will
expire on November 30, 2007.

 

7.                                       Assignment of Lease, dated February 24,
2006, by and between Hub Acquisition Trust (“Landlord”), Susan L. Mulsof known
as Pearl & Co., LLC of which she owns 100% of the membership units (“Assignor”)
and Mai See Vang and Tou Thao (“Assignees”).

 

8.                                       Consent to Assignment of Lease, dated
November 13, 2006, by and between Hub Acquisition (“Landlord”), Susan L. Musolf
(“Tenant”) and Mai See Vang and Tou Thao (“Assignee”).

 

9.                                       Second Amendment to Lease, dated
August 29, 2007, by and between Hub Acquisition Trust (“Landlord”) and Mai See
Vang and Tou Thao doing business as Gateway Variety (“Tenant”).

 

xxiv

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Letter Agreement, dated March 2, 2006,
from Hub Acquisition Trust (“Landlord”) agreed to and accepted by Alla Grig
(“Tenant”). Re: Unit # 219.

 

2.                                       Lease Agreement, dated October 5, 2007,
by and between Hub Acquisition Trust (“Landlord”) and Alla Grig doing business
as Lite Bite (“Tenant’).

 

xxv

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Office Building Lease, dated August,
1994, by and between 330 Associates Limited Partnership (“Landlord”) and Alan B.
Wohl and Jayne L. Wohl dba Franks-a-Million (“Tenant”).

 

2.                                       Amendment to Lease, dated May 26, 1999,
by and between Liberty Property Limited Partnership successor in interest to 330
Associates Limited Partnership (“Landlord”) and Alan B. Wohl and Jayne L. Wohl
dba Franks-a-Million (“Tenant”).

 

3.                                       Assignment, Assumption and Consent,
dated February 13, 2002, by and between Alan Wohl and Jayne L. Wohl (“Assignor”)
and Oslad, Inc. (“Assignee”).

 

4.                                       Consent to Assignment of Lease, dated
February 27, 2002, by and between Hub Acquisition Trust successor in interest to
Liberty Property Limited Partnership (“Landlord”), Alan B. Wohl and Jayne L.
Wohl dba Franks-a-Million (“Tenant”) and Oslad, Inc. (“Assignee”).

 

5.                                       Second Amendment to Lease, dated
January 5, 2004, by and between Hub Acquisition Trust (“Landlord”) and
Oslad, Inc. dba Franks-a-Million (“Tenant”). Note: Vitaly Razumny, Owner,
Oslad, Inc.

 

6.                                       Lease Assignment, dated February 29,
2004, by and between Vitaly Razumny (“Assignor”), Alla Grig (“Assignee”) and Hub
Acquisition Trust (“Landlord”).

 

7.                                       Consent to Assignment of Lease, dated
May 6, 2004, by and between Hub Acquisition Trust (“Landlord”), Oslad, Inc. dba
Franks-a-Million (“Tenant”), and Alla Grig (“Assignee”).

 

8.                                       Third Amendment to Lease, dated
December 31, 2009, by and between Hub Acquisition Trust (“Landlord”) and Alla
Grig dba Franks-a-Million (“Tenant”).

 

9.                                       Consent to Assignment and Assumption of
Lease, dated May 5, 2010, by and between Hub Acquisition Trust (“Landlord”),
Alla Grig (“Tenant”) and Valeriy Venher and Lioudmila Venher (“Assignee”).

 

xxvi

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated August 26, 1997,
by and between Liberty Property Limited Partnership (“Landlord”) and Craig
Thompson and Cathlene R. Eagan (“Tenant”).

 

2.                                       First Amendment to Lease, dated
November 17, 2000, by and between Hub Acquisition Trust (“Landlord”) and Craig
Thompson and Cathlene R. Eagan (“Tenant”).

 

3.                                       Second Amendment to Lease, dated
April 17, 2002, by and between Hub Acquisition Trust (“Landlord”) and Craig
Thompson and Cathlene R. Eagan (“Tenant”).

 

4.                                       Third Amendment to Lease, dated
September 12, 2007, by and between Hub Acquisition Trust (“Landlord”) and
Cathlene Egan d/b/a Skyway Barbers.

 

xxvii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated October 25,
2005, by and between Hub Acquisition Trust (“Landlord”) and Hyung S. Choi d/b/a
Crazy Tacos (“Tenant”).

 

xxviii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated October 31,
2001, by and between Hub Acquisition Trust (“Landlord”) and Asian Max of
Minnesota, Inc. (“Tenant”).

 

2.                                       Declaration by Landlord and Tenant as
to Date of Delivery and Acceptance of Possession of Premises, executed May 7,
2002, by Hub Acquisition Trust (“Landlord”) and Asian Max of Minnesota, Inc.
(“Tenant”).  Re: Possession of Premises was delivered on April 15, 2002 and the
Original Term will expire on April 30, 2012.

 

3.                                       Lease Assignment Agreement, dated
August 30, 2007, by and between Asian Max of Minnesota, Inc. (“Assignor”) and
Asian Mill, Inc. (“Assignee”) and Hub Acquisition Trust (“Landlord”).

 

4.                                       Consent to Assignment of Lease, dated
November 20, 2007, by and between Hub Acquisition Trust (“Landlord”), Asian Max
of Minnesota, Inc. (“Tenant”) and Asian Mill, Inc. (“Assignee”)

 

5.                                       First Amendment to Lease, dated
November 20, 2007, by and between Hub Acquisition Trust (“Landlord”) and Asian
Mill, Inc. (“Tenant”).

 

xxix

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease, dated January 2000, by and
between Hub Properties Trust (“Landlord”) and Andrea Gambino dba Andrea’s Pizza
(“Tenant”).

 

2.                                       First Amendment to Lease, dated
June 30, 2000, by and between Hub Acquisition Trust (“Landlord”) and Andrea
Gambino (“Tenant”).
Note:  Due to a scrivener’s error, the Lease misstated the name of Landlord as
Hub Properties Trust.

 

3.                                       Second Amendment to Lease, dated
February 6, 2004, by and between Hub Acquisition Trust (“Landlord”) and Andrea
Gambino (“Tenant”).

 

4.                                       Third Amendment to Lease, dated
January 26, 2009, by and between Hub Acquisition Trust (“Landlord”) and Andrea
Gambino (“Tenant”).

 

xxx

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       U.S. Government Lease for Real Property
No. GS-05B-16219, dated January 15, 1999, by and between Liberty Property
Limited Partnership (“Owner/Lessor”) and the United States of America
(“Government/Lessee”).

 

2.                                       Supplemental Lease Agreement No. 1,
dated November 1, 1999, by and between Liberty Property Limited Partnership
(“Owner/Lessor”) and the United States of America (“Government/Lessee”).

 

3.                                       Supplemental Lease Agreement No. 2, -
MISSING*

 

4.                                       Supplemental Lease Agreement No. 3,
dated February 5, 2007, by and between Hub Acquisition Trust (“Owner/Lessor”)
and the United States of America (“Government/Lessee”).

 

5.                                       Supplemental Lease Agreement No. 4E,
dated September 4, 2009, by and between Hub Acquisition Trust (“Owner/Lessor”)
and the United States of America (“Government/Lessee”).

 

xxxi

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Form of Deed

 

[See attached copy.]

 

--------------------------------------------------------------------------------


 

[ILLEGIBLE]  Form No. 23.M—LIMITED WARRANTY DEED

Minnesota Uniform Conveyancing Blanks (1/15/97)

Miller-Davis Co., St. Paul

 

Corporation, Partnership or Limited Liability Company [ILLEGIBLE] Corporation,
Partnership or Limited Liability Company

 

Minneapolis, MN 572

 

 

 

No delinquent taxes and transfer entered: Certificate of Real Estate Value
[ILLEGIBLE] filed (         ) not required.

Certificate of Real Estate Value No.

 

REC FEE               15-

COPY FEE            1-

7191582

[ILLEGIBLE]

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

County Auditor

 

 

by:

 

 

 

COMMONWEALTH LAND TITLE INSURANCE CO.

Deputy

 

 

101612 C BOX 312

 

 

 

DEED TAX DUE: [ILLEGIBLE]

 

 

 

Date: September 30, 1999

 

 

(reserved for recording data)

 

FOR VALUABLE CONSIDERATION, LIBERTY PROPERTY LIMITED PARTNERSHIP, a limited
partnership under the laws of Pennsylvania, Grantor, hereby conveys and
quitclaims to HUB ACQUISITION TRUST, Grantee, a real estate under the laws of
Maryland, real property in investment trust Hennepin County, Minnesota,
described as follows:

 

* together with the buildings and improvements thereon,

 

See Exhibit A attached hereto and made a part hereof.

 

This Deed is given as part of a tax deferred exchange under Section 1031 of the
Internal Revenue Code.

 

together with all hereditaments and appurtenances.

 

This Deed conveys after-acquired title.  Grantor warrants that Grantor has not
done or suffered anything to encumber the property, EXCEPT: See Exhibit B
attached hereto and made a part hereof.

 

Check box if applicable:

x  The Seller certifies that the seller does not know of any wells on the
described real property.

o  A well disclosure certificate accompanies this document.

o  I am familiar with the property described in this instrument and I certify
that the status and number of wells on the described real property have not
changed since the last previously filed well disclosure certificate.

 

 

LIBERTY PROPERTY LIMITED PARTNERSHIP

 

 

Affix Deed Tax Stamp Here

By

Liberty Property Trust

 

 

Its

Sole General Partner

STATE OF MINNESOTA

[g119582ks17i001.jpg] 

ss.

By

/s/ [ILLEGIBLE]

 

 

Its

Senior Vice President

COUNTY OF HENNEPIN

 

 

 

This instrument was acknowledged before me on 

September 30, 1999.

 

(Date)

by [ILLEGIBLE] the Senior Vice President [ILLEGIBLE] Liberty Property Trust, a
Maryland business [ILLEGIBLE] trust, the sole general partner of [ILLEGIBLE]
                                                                             
[ILLEGIBLE] Liberty Property Limited Partnership, a limited partnership under
the laws of Pennsylvania, on behalf of the limited partnership.

 

NOTARIAL STAMP OR SEAL (OR OTHER TITLE OR RANK):

 

/s/ [ILLEGIBLE]

 

 

SIGNATURE OF NOTARY PUBLIC OR OTHER OFFICIAL

[g119582ks17i002.jpg]

 

 

 

check here if part or all of the land is Registered (Torrens) o

 

 

Tax Statements for the real property described in this instrument should be sent
to (include name and address of Grantee):

THIS INSTRUMENT WAS DRAFTED BY (NAME AND ADDRESS):

 

 

 

Dorsey & Whitney LLP (jrb)

Pillsbury Center South

200 South Sixth Street

Minneapolis, MN 55402

 

Hub Acquisition Trust

400 Centre Street

Newton, Massachusetts 02158

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Lots 49, 50, 51, 52, 53, 54 and 55, Auditor’s Subdivision No. 156 according to
the recorded plat thereof on file and of record in the office of the County
Recorder, Hennepin County, Minnesota;

 

Lot 1, Auditor’s Subdivision No. 80 according to the recorded plat thereof on
file and of record in the office of the County Recorder, Hennepin County,
Minnesota;

 

All that part of the vacated 20 foot alley originally platted in Block 64 of
Town of Minneapolis lying Southeasterly of the Northwesterly line of Lot 49,
Auditor’s Subdivision No. 156 according to the recorded plat thereof on file and
of record in the office of the County Recorder, Hennepin County, Minnesota,
extended Southwesterly to the Southwesterly line of said vacated alley;

 

All of the vacated 12 foot alley abutting Lots 50 through 55, Auditor’s
Subdivision No. 156 and Lot 1, Auditor’s Subdivision No. 80 according to the
recorded plats thereof on file and of record in the office of the County
Recorder, Hennepin County, Minnesota;

 

Together with all of the rights and easements contained in that certain Skyway
Agreement dated August 24, 1981, filed of record April 14, 1993, as Document
No. 4785244 in the office of the County Recorder, Hennepin County, Minnesota;
and

 

Together with all of the rights and easements contained in that certain Third
Street Skyway Agreement dated September 14, 1982, filed of record September
24, 1986, as Document No. 5162030 in the office of the County Recorder, Hennepin
County, Minnesota.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

PERMITTED ENCUMBRANCES

 

1.                                      Real estate taxes payable in 1999 and
thereafter.

 

2.                                      Terms and conditions of Skyway Agreement
dated August 24, 1981, filed of record April 14, 1983, as Document No. 4785244
as amended by unrecorded Supplementary Skyway Agreement dated March 22, 1982.
Consent to Skyway Agreement dated August 31, 1988, filed of record February
6, 1989, as Document No. 5504642.

 

3.                                      Terms and conditions of Third Street
Skyway Agreement dated September 14, 1982, filed of record September 24, 1986,
as Document No. 5162030.

 

4.                                      PCS Site Agreement dated October
16, 1997, filed of record December 3, 1997, as Document No. 6817403 between 330
Associates Limited Partnership and Sprint Spectrum L.P.

 

4

--------------------------------------------------------------------------------